Case 7:19-cv-10215-VB Document 24

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

———= es oe aX
NESER DERTI,
Plaintiff,
Vv.
SERGEANT BARG, ERIC GUTWEIN, D.
VENETTOZZI, and ANTHONY ANNUCCI
Defendants. :
--- --- x

 

Filed 10/15/20 Page 1of1

  
 
  

 

| BLECERONICALLY £2LED |
DO ne
1 FILED:

 

ORDER

19 CV 10215 (VB IT 10-15-20
)

Copies otl/Faxed
Chambers of Vincent L. Briccetti
i

On October 8, 2020, defendants moved to dismiss the complaint by filing a notice of motion
and a supporting memorandum of law on the docket. (See Docs. ##22—23).

Local Civil Rule 6.1(b) provides that “all civil motions . . . other than those described in Rule
6.1(a)... shall be served by the moving party on all other parties that have appeared in the action.”
To date, defendants have not filed proof of service of their motion.

Defendants are hereby ORDERED to serve a copy of their motion papers on plaintiff, who is
proceeding pro se, and to file proof of service on the docket by no later than October 22, 2020.
Plaintiff’s response to the motion shall be filed by November 23, 2020. Defendants’ reply shall be

filed by December 7, 2020.

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: October 15, 2020
White Plains, NY

SO ORDERED:

Vil

 

Vincent L. Briccetti
United States District Judge
